DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-5, 7-13, and 15-20) without traverse in the reply filed on August 01, 2022 is acknowledged.
The amendments filed with the written response have been considered. As directed by the amendment, claims 6 and 14 have been canceled; and claims 21-22 have been added. Accordingly, claims 1-5, 7-13, and 15-22 are pending in this application with an action on the merits to follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one of the first slidable finish and the second slidable finish comprise an in-molded shell” of Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 21-22 is/are objected to because of the following informalities:
		Claim 21, line 1, states that claim 21 depends from claim 6, which has been cancelled. For examination purposes, claim 21 has been interpreted as depending from claim 1, from which canceled claim 6 originally depended.
		Claim 22, line 1, states that claim 22 depends from claim 14, which has been cancelled. For examination purposed, claim 22 has been interpreted as depending from claim 8, from which canceled claim 14 originally depended.
	Correction and/or clarification is respectfully requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8, 10, 15, and 17 (and claims 2, 4, 7-9, 11-13, 16, and 18-22 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15, is/are indefinite as it/they recite(s) “an outer energy management layer comprising an outer surface and an inner surface opposite the outer surface, wherein the inner surface…; and an inner energy management layer disposed within the outer energy management layer and further comprising an outer surface oriented towards the outer energy management layer and an inner surface opposite the outer surface, wherein the outer surface...”. It is unclear which of the structures— the outer energy management layer or the inner energy management layer— that the various recitations of “outer surface” and “inner surface” belong to. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “an outer energy management layer comprising an outer surface of the outer energy management layer and an inner surface of the outer energy management layer opposite the outer surface of the outer energy management layer, wherein the inner surface of the outer energy management layer…; and an inner energy management layer disposed within the outer energy management layer and further comprising an outer surface of the inner energy management layer oriented towards the inner surface of the outer energy management layer and an inner surface of the inner energy management layer opposite the outer surface of the inner energy management layer, wherein the outer surface of the inner energy management layer...” to be consistent with what is seen in Applicant’s Fig. 1A and Specification ¶0015.
	Claims 3, 10, and 17, is/are indefinite as it/they recite(s) a “surface texture skewness”. It is unclear how one having ordinary skill in the art can ascertain how much the surface texture can deviate from being symmetric, straight, or parallel to provide the claimed “skewness.” Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “surface texture skewness” to mean any surface that is not symmetrical or straight.
Claim 5, is/are indefinite as it/they recite(s) "a first surface texture style on the first slidable finish is identical to a second surface texture style on the first slidable finish”. It is unclear if the first slidable finish now has two surface textures, or just one since they are identical. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, "a first surface texture style on the first slidable finish is identical to a second surface texture style on the second slidable finish."
Claim 12, is/are indefinite as it/they recite(s) "at least one of the first slidable finish and the second slidable finish comprise an in-molded shell". It is unclear if “in-molded shell” is a process or a structure of the helmet as the term “in-molded” is the past tense of the process of in-molding. The Applicant’s Specification ¶0008, 0013, 0016, and 0021-0022 discuss “in-molded” as a process. Further, it is unclear how either/or the first slidable finish and/or the second slidable finish can have an in-molded shell when claim 8, from which claim 12 depends, states, “a space between the first slidable finish and the second slidable finish is devoid of a lubricant and devoid of any interstitial slip layer to facilitate relative movement between the first slidable finish and the second slidable finish,” which would imply that there is no extra layer between the two slidable finishes. For examination purposes, the claim is being interpreted as, “at least one of the first slidable finish and the second slidable finish comprises a shell formed via in-molding”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13, 15, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halldin US 20130042397.
Regarding Independent Claim 8, Halldin discloses a protective helmet (Abstract, Figs. 1-15) for rotational energy management (¶0013), comprising: an outer energy management layer (Fig. 1, #2) comprising an outer surface (Halldin Annotated Fig. 6) and an inner surface (Halldin Annotated Fig. 6) opposite the outer surface (Figs. 2 & 6) wherein the inner surface comprises a first slidable finish (Fig. 2, #5; ¶0011, 0044); and an inner energy management layer (Fig. 2, #3) disposed within the outer energy management layer (Figs. 1-2) and further comprising an outer surface (Halldin Annotated Fig. 6) oriented towards the outer energy management layer (Figs. 1-6) and an inner surface (Halldin Annotated Fig. 6) opposite the outer surface (Figs. 1-6), wherein the outer surface comprises a second slidable finish (¶0040 states that #3 could, “… be coated with a low friction material”) that directly contacts the first slidable finish (Fig. 6 [#5 unnumbered]; ¶0040, 0044); wherein a space (Halldin Annotated Fig. 6) between the first slidable finish and the second slidable finish (Figs. 1-6) is devoid of a lubricant (¶0042) and devoid of any interstitial slip layer (¶0042) to facilitate relative movement between the first slidable finish and the second slidable finish at a time of impact (¶0040-0041).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Halldin discloses the structure of the protective helmet, there would be a reasonable expectation for the protective helmet to perform such functions as explained after each functional limitation.
Regarding Claim 13, Halldin discloses the protective helmet of claim 8, comprising: an outer shell (Figs. 1-2, #1); and the outer energy management layer disposed within the outer shell (Figs. 1-2) and the outer surface of the outer energy management layer oriented towards the outer shell (Fig. 1 shows #2 is oriented towards #1).
Regarding Independent Claim 15, Halldin discloses a protective helmet (Abstract, Figs. 1-15) for rotational energy management (¶0013) comprising: an outer energy management layer (Fig. 1, #2) comprising an outer surface (Halldin Annotated Fig. 6) and an inner surface (Halldin Annotated Fig. 6) opposite the outer surface (Figs. 2 & 6), wherein the inner surface (Halldin Annotated Fig. 6) comprises a first slidable finish (Fig. 2, #5; ¶0011, 0044); and an inner energy management layer (Fig. 2, #3) disposed within the outer energy management layer (Figs. 1-2) and further comprising an outer surface (Halldin Annotated Fig. 6) oriented towards the outer energy management layer (Figs. 1-6) and an inner surface (Halldin Annotated Fig. 6) opposite the outer surface (Figs. 1-6), wherein the outer surface comprises a second slidable finish (¶0040 states that #3 could, “… be coated with a low friction material”) that directly contacts the first slidable finish (Fig. 6 [#5 unnumbered]; ¶0040, 0044)
Regarding Claim 20, Halldin discloses the protective helmet of claim 15, further comprising: an outer shell (Figs. 1-2, #1); and the outer energy management layer disposed within the outer shell (Figs. 1-2) and the outer surface of the outer energy management layer oriented towards the outer shell (Fig. 1 shows #2 is oriented towards #1).
Regarding Claim 22, Halldin discloses the protective helmet of claim [14] 8, wherein the first slidable finish is configured to slide a distance past the second slidable finish in response to a helmet impact to thereby reduce an amount of energy transferred to a head of a user (¶0013, 0041, 0047-0048; Figs. 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldin in view of Van Holst US 6658671.
Regarding Independent Claim 1, Halldin teaches a protective helmet (Abstract, Figs. 1-15) for rotational energy management (¶0013), comprising: an outer energy management layer (Fig. 1, #2) comprising an outer surface (Halldin Annotated Fig. 6) and an inner surface (Halldin Annotated Fig. 6) opposite the outer surface (Figs. 2 & 6) wherein the inner surface comprises a first slidable finish (Fig. 2, #5; ¶0011, 0044) comprising a first glaze (¶0011, 0040 note a coating on #2); and an inner energy management layer (Fig. 2, #3) disposed within the outer energy management layer (Figs. 1-2) and further comprising an outer surface (Halldin Annotated Fig. 6) oriented towards the outer energy management layer (Figs. 1-6) and an inner surface (Halldin Annotated Fig. 6) opposite the outer surface (Figs. 1-6), wherein the outer surface comprises a second slidable finish (¶0040 states that #3 could, “… be coated with a low friction material”) that directly contacts the first slidable finish (Fig. 6 [#5 unnumbered]; ¶0040, 0044), the second slidable finish comprising a second glaze (¶0011, 0040 note a coating on #3) wherein a space (Halldin Annotated Fig. 6) between the first slidable finish and the second slidable finish (Figs. 1-6) is devoid of a lubricant (¶0042) and devoid of any interstitial slip layer (¶0042) to facilitate relative movement between the first slidable finish and the second slidable finish at a time of impact (¶0040-0041).
Halldin does not expressly disclose that the first glaze and second glaze each comprise a thickness less than or equal to 2 mm.
Van Holst teaches a protective helmet with a first glaze (Col. 3, l. 37-38, first configuration) comprising a thickness less than or equal to 2 mm (Col. 2, l. 61-63), and a second glaze (Col. 3, l. 37-38, second configuration) comprising a thickness less than or equal to 2 mm (Col. 2, l. 61-63),
Both Halldin and Van Holst teach analogous inventions in the art of protective helmets. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Halldin with the teachings of Van Holst such that the thickness of the first glaze and the second glaze would be less than or equal to 2mm so that, “the mass and construction height of the helmet can be kept down, which increases wearer comfort and further reduces the risk of injury” (Van Holst, Col. 2, l. 2-4), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (ll)(A).
Regarding Claim 2, the modified protective helmet of Halldin discloses the protective helmet of claim 1, wherein: the first glaze (Col. 3, l. 37-38, first configuration) comprising a thickness less than or equal to 1 mm (Col. 2, l. 61-63), and the second glaze (Col. 3, l. 37-38, second configuration) comprising a thickness less than or equal to 1 mm (Col. 2, l. 61-63).
Regarding Claim 7, the modified protective helmet of Halldin discloses the protective helmet of claim 1, further comprising: an outer shell (Figs. 1-2, #1); and the outer energy management layer disposed within the outer shell (Figs. 1-2) and the outer surface of the outer energy management layer oriented towards the outer shell (Fig. 1 shows #2 is oriented towards #1).
Regarding Claim 21, the modified helmet of Halldin discloses the protective helmet of claim [6] 1, wherein the first slidable finish is configured to slide a distance past the second slidable finish in response to a helmet impact to thereby reduce an amount of energy transferred to a head of a user (¶0013, 0041, 0047-0048; Figs. 3-4).  
Claim(s) 9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldin as applied to claims 8 and 15 above, and further in view of Van Holst.
Regarding Claim 9, Halldin discloses the protective helmet of claim 8, wherein the first slidable finish comprises a first glaze (¶0011, 0040 note a coating on #2) and the second slidable finish comprises a second glaze (¶0011, 0040 note a coating on #3), but does not expressly disclose that the first glaze and second glaze each comprise a thickness less than or equal to 2 mm.
Van Holst teaches a protective helmet with a first glaze (Col. 3, l. 37-38, first configuration) comprising a thickness less than or equal to 2 mm (Col. 2, l. 61-63), and a second glaze (Col. 3, l. 37-38, second configuration) comprising a thickness less than or equal to 2 mm (Col. 2, l. 61-63),
Both Halldin and Van Holst teach analogous inventions in the art of protective helmets. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Halldin with the teachings of Van Holst such that the thickness of the first glaze and the second glaze would be less than or equal to 2mm so that, “the mass and construction height of the helmet can be kept down, which increases wearer comfort and further reduces the risk of injury” (Van Holst, Col. 2, l. 2-4), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (ll)(A).
Regarding Claim 12, Halldin discloses the protective helmet of claim 8, but does not expressly disclose wherein at least one of the first slidable finish and the second slidable finish comprise an in-molded shell. However, this limitation is deemed a product-by-process limitation in the claim. Although the structure of Halldin may be formed by a different process, the end product is the same as that of Applicant' s claimed invention. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. See MPEP 2113.
Regarding Claim 16, Halldin discloses the protective helmet of claim 15, wherein: the first slidable finish comprises a first glaze (Col. 3, l. 37-38, first configuration and the second slidable finish comprises a second glaze (Col. 3, l. 37-38, second configuration) but is silent about the first glaze and second glaze each comprising a thickness less than or equal to 2 millimeters (mm).
Halldin does not expressly disclose that the first glaze and second glaze each comprise a thickness less than or equal to 2 mm.
Van Holst teaches a protective helmet with a first glaze (Col. 3, l. 37-38, first configuration) comprising a thickness less than or equal to 2 mm (Col. 2, l. 61-63), and a second glaze (Col. 3, l. 37-38, second configuration) comprising a thickness less than or equal to 2 mm (Col. 2, l. 61-63),
Both Halldin and Van Holst teach analogous inventions in the art of protective helmets. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Halldin with the teachings of Van Holst such that the thickness of the first glaze and the second glaze would be less than or equal to 2mm so that, “the mass and construction height of the helmet can be kept down, which increases wearer comfort and further reduces the risk of injury” (Van Holst, Col. 2, l. 2-4), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (ll)(A).
Claim(s) 3, 10, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldin in view of Van Holst as applied to claims 1-2, 8-9, and 15-16 above, and further in view of Komvopoulos US 7879418.
Regarding Claim 3, the modified protective helmet of Halldin discloses the protective helmet of claims 1-2, wherein the first slidable finish and the second slidable finish comprise a surface texture (¶0040 states, “a low friction” coating).
Halldin (as modified by Van Holst) does not expressly disclose the surface texture skewness being less than or equal to 1 mm.
Komvopoulos teaches a surface coating for polymeric materials (Title; Col. 1, l. 52-59) including a surface texture skewness (Col. 13, l. 26-31) being less than or equal to 1 mm (Col. 13, l. 26-31).
Halldin (as modified by Van Holst) and Komvopoulos teach analogous inventions in the art of coatings on polymeric surfaces. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the surface texture of PTFE of Halldin (as modified by Van Holst) to include the surface texture skewness of Komvopoulos being less than or equal to 1 mm so that the film can, “provide for enhanced adhesive strength and can have flexible surface layers for increased lubricity” (Komvopoulos, Col. 1, l. 57-59).
Regarding Claim 10, the modified protective helmet of Halldin discloses the protective helmet of claims 8-9 wherein the first slidable finish and the second slidable finish comprise a surface texture (¶0040 states, “a low friction” coating).
Halldin (as modified by Van Holst) does not expressly disclose the surface texture skewness being less than or equal to 1 mm.
Komvopoulos teaches a surface coating for polymeric materials (Title; Col. 1, l. 52-59) including a surface texture skewness (Col. 13, l. 26-31) being less than or equal to 1 mm (Col. 13, l. 26-31).
Halldin (as modified by Van Holst) and Komvopoulos teach analogous inventions in the art of coatings on polymeric surfaces. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the surface texture of PTFE of Halldin (as modified by Van Holst) to include the surface texture skewness of Komvopoulos being less than or equal to 1 mm so that the film can, “provide for enhanced adhesive strength and can have flexible surface layers for increased lubricity” (Komvopoulos, Col. 1, l. 57-59).
Regarding Claim 17, the modified protective helmet of Halldin discloses the protective helmet of claims 15-16, wherein the first slidable finish and the second slidable finish comprise a surface texture (¶0040 states, “a low friction” coating).
Halldin (as modified by Van Holst) does not expressly disclose the surface texture skewness being less than or equal to 1 mm.
Komvopoulos teaches a surface coating for polymeric materials (Title; Col. 1, l. 52-59) including a surface texture skewness (Col. 13, l. 26-31) being less than or equal to 1 mm (Col. 13, l. 26-31).
Halldin (as modified by Van Holst) and Komvopoulos teach analogous inventions in the art of coatings on polymeric surfaces. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the surface texture of PTFE of Halldin (as modified by Van Holst) to include the surface texture skewness of Komvopoulos being less than or equal to 1 mm so that the film can, “provide for enhanced adhesive strength and can have flexible surface layers for increased lubricity” (Komvopoulos, Col. 1, l. 57-59).
Regarding Claim 19, the modified protective helmet of Halldin discloses the protective helmet of claims 15-17, a space (Halldin Annotated Fig. 6) between the first slidable finish and the second slidable finish (Figs. 1-6) is devoid of a lubricant (¶0042) and devoid of any interstitial slip layer (¶0042) to facilitate relative movement between the first slidable finish and the second slidable finish at a time of impact (¶0040-0041).
Claims 4, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Halldin, Van Holst, and Komvopoulos, as applied to claims 1-3, 8-10, and 15-17, and further in view of Jacobsen US 20150250253.
Regarding Claim 4, the modified protective helmet of Halldin discloses the protective helmet of claims 1-3, wherein: the outer energy management layer comprises expanded polystyrene (¶0039), expanded polypropylene (EPP), expanded polyurethane (EPU), or expanded polyolefin (EPO); the glaze of the first slidable finish the inner energy management layer comprises elastic or semi-plastic polymer material (¶0045); and the glaze of the second slidable finish.
Halldin (as modified by Van Holst and Komvopoulos) does not expressly disclose that the inner management layer comprises EPS, EPP, EPU, or EPO and the first and second slidable finishes comprise EPS, EPP, EPU, or EPO.
Jacobsen teaches a protective helmet with an inner management layer (Fig. 1B, #54) comprising EPS (¶0023).
Halldin (as modified by Van Holst and Komvopoulos) and Jacobsen teach analogous inventions in the art of articles with polymeric surfaces. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the surface texture of PTFE of Halldin (as modified by Van Holst and Komvopoulos) to include the inner management layer of Jacobsen to include a polymer that is EPS so that brain damage can, “be prevented or reduced by helmets that absorb, distribute, or otherwise manage energy of an impact.” (Jacobsen ¶0003).
Halldin, Van Holst, Komvopoulos, and Jacobsen do not expressly disclose the first and second slidable finishes comprise EPS, EPP, EPU, or EPO. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the finishes being EPS, EPP, EPU, or EPO since doing so would provide a similar slidable surface as that taught by the prior art, and since it has been held to be within the general skillset of a worker in the art to select a known material on the basis for its suitability for the intended use for creating a slidable layer. See MPEP 2144.07.
Regarding Claim 11, the modified protective helmet of Halldin discloses the protective helmet of claims 8-10, wherein: the outer energy management layer comprises expanded polystyrene (¶0039), expanded polypropylene (EPP), expanded polyurethane (EPU), or expanded polyolefin (EPO); the glaze of the first slidable finish the inner energy management layer comprises elastic or semi-plastic polymer material (¶0045); and the glaze of the second slidable finish.
Halldin (as modified by Van Holst and Komvopoulos) does not expressly disclose that the inner management layer comprises EPS, EPP, EPU, or EPO and the first and second slidable finishes comprise EPS, EPP, EPU, or EPO.
Jacobsen teaches a protective helmet with an inner management layer (Fig. 1B, #54) comprising EPS (¶0023).
Halldin (as modified by Van Holst and Komvopoulos) and Jacobsen teach analogous inventions in the art of articles with polymeric surfaces. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the surface texture of PTFE of Halldin (as modified by Van Holst and Komvopoulos) to include the inner management layer of Jacobsen to include a polymer that is EPS so that brain damage can, “be prevented or reduced by helmets that absorb, distribute, or otherwise manage energy of an impact.” (Jacobsen ¶0003).
Halldin, Van Holst, Komvopoulos, and Jacobsen do not expressly disclose the first and second slidable finishes comprise EPS, EPP, EPU, or EPO. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the finishes being EPS, EPP, EPU, or EPO since doing so would provide a similar slidable surface as that taught by the prior art, and since it has been held to be within the general skillset of a worker in the art to select a known material on the basis for its suitability for the intended use for creating a slidable layer. See MPEP 2144.07.
Regarding Claim 18, the modified protective helmet of Halldin discloses the protective helmet of claims 15-17, wherein: the outer energy management layer comprises expanded polystyrene (¶0039), expanded polypropylene (EPP), expanded polyurethane (EPU), or expanded polyolefin (EPO); the glaze of the first slidable finish the inner energy management layer comprises elastic or semi-plastic polymer material (¶0045); and the glaze of the second slidable finish.
Halldin (as modified by Van Holst and Komvopoulos) does not expressly disclose that the inner management layer comprises EPS, EPP, EPU, or EPO and the first and second slidable finishes comprise EPS, EPP, EPU, or EPO.
Jacobsen teaches a protective helmet with an inner management layer (Fig. 1B, #54) comprising EPS (¶0023).
Halldin (as modified by Van Holst and Komvopoulos) and Jacobsen teach analogous inventions in the art of articles with polymeric surfaces. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the surface texture of PTFE of Halldin (as modified by Van Holst and Komvopoulos) to include the inner management layer of Jacobsen to include a polymer that is EPS so that brain damage can, “be prevented or reduced by helmets that absorb, distribute, or otherwise manage energy of an impact.” (Jacobsen ¶0003).
Halldin, Van Holst, Komvopoulos, and Jacobsen do not expressly disclose the first and second slidable finishes comprise EPS, EPP, EPU, or EPO. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the finishes being EPS, EPP, EPU, or EPO since doing so would provide a similar slidable surface as that taught by the prior art, and since it has been held to be within the general skillset of a worker in the art to select a known material on the basis for its suitability for the intended use for creating a slidable layer. See MPEP 2144.07.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Halldin in view of Van Holst, as applied to claim 1, and further in view of Piper US 20040250340.
Regarding Claim 5, the modified protective helmet of Halldin discloses the protective helmet of claim 1, wherein a first surface texture style on the first slidable finish (a first texture style is on sliding facilitator #2 [with coating]; ¶0011, 0040) that is identical (¶0011, 0040 note that the coatings can be the same) to a second surface texture style on the first slidable finish (a first texture style is on sliding facilitator #3 [with coating]; ¶0011, 0040).
Haldin (as modified by Van Holst) does not expressly disclose that the texture styles are absolutely identical.
Piper teaches a protective helmet with a first surface texture style on a first slidable finish (Figs. 11-13, #531 on #513) and a second surface texture style on a second slidable finish(Figs. 11-13, #531 on #514) that are identical (¶01125).
Haldin (as modified by Van Holst) and Piper teach analogous inventions in the art of protective helmets. . Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the first texture on the first slidable finish and the second texture on the second slidable finish of Halldin (as modified by Van Holst) to be identical to one another so that since doing so would help the layers work together, “to absorb an oblique force by toppling or collapsing when subjected to such a force” (Piper ¶0126).

    PNG
    media_image1.png
    435
    598
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lovell US 4307471 teaches a protective helmet
Halldin US 20130040524 teaches a friction decreasing layer for a helmet
Knight US 20130019385 teaches an energy and impact transformer helmet
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                             
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732